DETAILED ACTION

This communication is in response to Application No. 17/210,952 filed on 3/24/2021.  Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/24/2021 and 6/29/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 12-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dollar et al. (hereinafter Dollar)(US 2009/0313345) in view of Briand et al. (hereinafter Briand)(US 2010/0262667). 
Regarding claims 1, 9, and 15, Dollar teaches as follows:

one or more processors (central processing unit 212 in figure 2); and 
one or more non-transitory computer-readable media storing instructions that, when executed by the one or more processors (RAM 216 in figure 2)(see, paragraph [0037] and figure 2), cause the communication system to perform operations comprising: 
identifying one or more universal formats associated with the communication system; identifying one or more non-universal formats associated with the communication system (a determination is made whether the received IM message is in a message protocol format that is compatible with the determined destination IM network's message protocol format, see, paragraph [0051] and block 306 in figure 3);  
receiving, from a source client device associated with the communication system, an input string (at block 302, where an IM message is received.  The IM message may be received from any of a variety of network communications links, see, paragraph [0050] and figure 3); 
in response to a determination that the input string is associated with a non- universal format of the one or more non-universal formats, performing a format modification to the input string (at block 312, a message protocol translation is attempted to be performed.  Processing continues to decision block 314, where a determination is made whether the message protocol translation is successful, see, paragraph [0052] and figure 3); and

Dollar teaches of identifying whether the received IM message is compatible or not but does not explicitly teach of identifying whether the received IM message is in universal formats nor non-universal formats.  
Briand teaches as follows:
translating a new message received in a first format compatible with a first of said messaging services into the form of at least one translated message in a predetermined 
second format compatible with at least a second of said messaging services (see, paragraph [0037]); and
said second predetermined format is a generic format, called pivot format (equivalent to applicant’s universal formats), compatible with the largest number of message formats accepted by said messaging services of said plurality of messaging services (see, paragraph [0043]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dollar with Briand to include predetermining widely used generic formats in order to save processing time to determine compatibility between different formats. 
Regarding claims 6, 7, 12, 13, 18, and 19, Dollar teaches as follows:
the IM message, either translated or un-translated is forwarded to the determined destination IM network (see, paragraph [0054] and figure 3).

Regarding claims 8, 14, and 20, Dollar teaches as follows:
clearinghouse server 140 may send the incompatible IM message to IM translation server 180 to be translated into a compatible protocol and/or feature set.  Clearinghouse server 140 may then send the compatible IM message towards the destination IM network (see, paragraph [0031]).
Therefore, the compatible protocol is transmitted directly to the destination without performing a protocol translation.

Claims 2-5, 10, 11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dollar et al. (hereinafter Dollar)(US 2009/0313345) in view of Briand et al. (hereinafter Briand)(US 2010/0262667), and further in view of Ghafourifar et al. (hereinafter Ghafourifar)(US 2016/0119260).
Regarding claims 2, 3, 10, 11, 16, and 17, Dollar in view of Briand teaches all limitations as presented above except for determining the universal format based on a condition satisfies one or more thresholds.
Ghafourifar teaches as follows:
after the Optimal Decision Engine determines an appropriate delivery protocol (equivalent to applicant’s modified input string) based on the input factors, the system formats the message (Step 930) for delivery by the determined protocol (see, paragraph [0079] and figure 9); 

wherein the cross-protocol communication history for the user comprises at least one of the following: a frequency of communication protocol usage (equivalent to applicant’s usage by users); a time of day of communication; a historic rate of response; and a pattern of group communications (see, paragraph [0083]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dollar in view of Briand with Ghafourifar to include the well-known threshold to efficiently set the number of frequency of communication protocol usage.  
Regarding claims 4 and 5, Dollar in view of Briand and Ghafourifar teaches of identifying the one or more universal formats as presented above.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that the formats were not identified as universal formats are considered as non-universal formats. 

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,992,614 (hereinafter Patent ‘614).  Although the conflicting claims are not identical, they are not patentably distinct from each other because Patent ‘614 teaches as follows:

Patent ‘614’s claim 10
Applicant’s claims 1, 9, and 15
A computer-implemented method for performing format-dynamic string 
processing in a communication system, the method comprising:
A method, implemented by one or more computing devices of a communication system, comprising:
identifying one or more universal formats and one or more non-universal formats associated with the communication system,
identifying one or more universal formats associated with the communication system;
identifying one or more non-universal formats associated with the communication system;
receiving, from a source client device associated with the communication system, an input string, wherein the input string is associated with a structured format;  
receiving, from a source client device associated with the communication system, an input string;

non-universal formats: generating, based on the input string, one or more fallback data objects associated with the input string, wherein each of the one or more fallback data objects is associated with a respective universal format of the one or more universal formats;
in response to a determination that the input string is associated with a non-universal format of the one or more non-universal formats, performing a format modification to the input string; and
transmitting the composite data object to each destination client device of one or more destination client devices.
transmitting a modified input string to one or more destination client devices.


Patent ‘614 teaches applicant’s all claimed limitations as presented above. Applicant’s claims 1, 9, and 15 are broader version of Patent ‘614.
Rest of dependent claims 2-8, 10-14, and 16-20  are rejected for the dependency of the rejections claims 1, 9, and 15 respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597. The examiner can normally be reached Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






October 20, 2021